Order entered September 9, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00524-CV

                         BRIAN CAYCE BERTRAND, Appellant

                                            V.

  JOHN DAVID BERTRAND AND ANDREA GAIL ROBINSON BETRAND, Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-15646

                                        ORDER
       We ORDER the District Clerk to file before September 12, 2014 a supplemental clerk’s

record containing (1) the February 22, 2013 “Brief in Support of Amended and Consolidated

Motion for Sanctions,” and (2) the March 6, 2013 “Rule 11 Agreement to Accept Service of

Subpoenas for March 7, 2013 Hearing on Defendants’ Motion for Sanctions.”




                                                 /Robert M. Fillmore/
                                                 ROBERT M. FILLMORE
                                                 PRESIDING JUSTICE